Name: Commission Regulation (EC) NoÃ 1247/2006 of 18 August 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 19.8.2006 EN Official Journal of the European Union L 227/1 COMMISSION REGULATION (EC) No 1247/2006 of 18 August 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 19 August 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 August 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 18 August 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0707 00 05 052 87,5 999 87,5 0709 90 70 052 91,7 999 91,7 0805 50 10 388 62,5 524 53,0 528 55,5 999 57,0 0806 10 10 052 101,1 220 108,4 624 164,6 999 124,7 0808 10 80 388 89,1 400 86,2 404 87,6 508 88,9 512 83,6 528 79,6 720 81,3 800 149,6 804 92,5 999 93,2 0808 20 50 052 126,5 388 86,6 999 106,6 0809 30 10, 0809 30 90 052 134,8 999 134,8 0809 40 05 052 39,5 098 49,8 624 150,2 999 79,8 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.